—In an action to recover damages for personal injuries, the defendants Patchogue Ice Cream Bakery, Inc., Raymond Givergitsky, and Ziah Givergitsky appeal from a judgment of the Supreme Court, Suffolk County (Catterson, J.), entered May 13, 1999, which, upon a jury verdict finding them 100% at fault in the happening of the accident, is in favor of the plaintiff and against them in the principal sum of $112,500.
Ordered that the judgment is affirmed, with costs.
The appellants’ contention that the trial court erred in dismissing their cross claims for indemnification and contribution against the defendant Desma Enterprises, Inc., is unpreserved for appellate review (see, Div-Com v F. J. Zeronda, Inc., 136 AD2d 844). In any event, the contention is without merit.
The appellants’ remaining contentions are either unpreserved for appellate review or do not warrant reversal. Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.